NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 07/21/2022.

The application has been amended as follows: 

Claim 1 (currently amended). A preparation method of SiO2 aerogels, comprising the following steps: (1). Mixing an inorganic silicon source with pure water in a container to form a mixed solution hydrolyzing the mixed solution a cation exchange resin to obtain a silicic acid solution an alkaline catalyst into the silicic acid solution an alcohol solvent into the crushed wet gel to perform aging for one to twelve hours; (6). Performing solvent replacement on the aged wet gel, wherein the solvent replacement is divided into two stage operations, wherein in the first stage, is placed in a reaction container containing an alcohol solvent, and the water content within pores of the wet gel is exchanged with the alcohol solvent; and wherein in the second stage, an organic solvent is added in the reaction container having the wet gel after the first stage, so as to exchange the alcohol solvent within the pores of the wet gel with the organic solvent; (7). Carrying out surface modification of the wet gel that has undergone solvent replacement, wherein a mixed solution a siloxane modifier and an organic solvent is added into the reaction container having the wet gel that has undergone solvent replacement to be hydrophobic; (8). Adopting atmospheric drying to dry the modified hydrophobic wet gel so as to prepare SiO2 aerogels; characterized in that: in step (6), continuous circulation filtration is adopted for the step of adding the alcohol solvent and for the step of adding the organic solvent, wherein a liquid inlet from a liquid pipe above the reaction container the bottom of the reaction container is disposed with a discharge pipe via a discharge outlet, and the discharge outlet is disposed with a filtration device, and the discharge pipe communicates with a solvent storage tank, and a power 2Serial No. 17/189,560source is disposed between the solvent storage tank and the liquid pipe, and the power source provides a sucking effect on the discharge pipe and a pushing effect on the liquid pipe, and proper solvent content the effect of the power source, solvent is circulated in the reaction container, the discharge pipe, the solvent storage tank, the power source, and the liquid pipe, and the water content of the first stageand the alcohol solution of the second stage contained within the wet gel is separated and removed.
Claim 2 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in percent solid content is taken as the inorganic silicon source, and the modulus of diluting sodium silicate through pure water is from 2.53 to 3.33, and the solid content of the resulting mixed solution is 8 to 20 percent by weight.
Claim 3 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in the silicic acid solution has a pH value between 2 and 3.
Claim 4 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in 4OH) or sodium hydroxide (NaOH), and preferably a solution of 1M alkaline catalyst is added into the silicic acid solution the pH value of the silicic acid solution is between 4 to 8 so as to obtain the wet gel.
Claim 5 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in the step (4), a crusher adopts a rotation speed of 300-1000rpm to crush the wet gel.
Claim 6 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in step (5), the alcohol solvent is ethanol, isopropanol, or methanol, and the volume ratio of the added solution , and the crushed wet gel is aged for one to twelve hours at a temperature of 25 to 80 degrees Celsius.
Claim 7 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in step (6), the alcohol solvent is ethanol, or methanol, and the reaction container having the wet gel is stirred for one to twelve hours at speed of 300 to 1000 rpm and at a temperature of 25 to 80 degrees Celsius after adding the alcohol solvent, and an operation of replacing water content with the alcohol solvent is repeated the concentration of the alcohol solvent is reduced to a set value, and the organic solvent is n-Hexane, acetone or cyclohexane, and a volume ratio of the organic solvent to the silicic acid solution reaction container having the wet gel is stirred for one to twelve hours at speed of 300 to 1000 rpm and at a temperature of 25 to 80 degrees Celsius after adding organic solvent, and an operation of replacing the alcohol solvent with organic solvent is repeated a concentration of the organic solvent is reduced to a set value.
Claim 8 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in step (7), the mixed solution comprising the siloxane modifier and the organic solvent is stirred for one to sixteen hours at 25 to 80 degrees Celsius and at a speed of 300 to 1000 rpm, and the siloxane modifier is Hexamethyldisilazane, Methyltrimethoxysilane, or Tetraethyl orthosilicate, and the molar ratio of the siloxane modifier to the siloxane modifier 
Claim 9 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein in operates at 60, 150, and 230 degrees Celsiusthe wet gel in one hour by way of stepped heating.
Claim 10 (currently amended). The preparation method of SiO2 aerogels of claim 1, wherein an external detection instrument is placed into the solvent contained in the solvent storage tank to perform concentration detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736